DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-21 are pending.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copies have been filed in parent Application No. 15/394,574.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 2-9 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudo (US 2002/0114646).

Per claim 2, Sudo teaches a nozzle receiver for use with and to be fixed to a container body of a toner container (Fig. 5; toner container 20; ¶38), the nozzle receiver comprising:
a discharge opening (Fig. 4; opening defined by the portion 31b of support member 31; ¶41);
an open/close member (Figs. 4 and 6; piston member 32; ¶41) to open and close the discharging opening by moving in a longitudinal direction of the open/close member;
a fixing portion (Figs. 4-5; combination of mouth member 23 and support member 31; ¶39-40) including an engaging portion (Figs. 4-5; mouth member 23; ¶39), the discharging opening (Fig. 4; opening defined by the portion 31b of support member 31; ¶41), and a supporting portion (Figs. 4-5; combination of beam members 28 and ring portion 29; ¶40) that supports the open/close member such that the open/close member is slidable (Figs. 5-7) with respect to the discharging opening in the longitudinal direction; and
a biasing member (Fig. 4; coil spring 34; ¶41) that is held by the open/close member and the fixing portion and biases the open/close member in a direction in which the discharging opening is closed (Fig. 6) in the longitudinal direction, 
the open/close member includes
a front end portion (Fig. 4; piston 32a; ¶40) at an end in a first direction in which the discharging opening is closed, and
a rod portion (Fig. 4; piston rod 32b; ¶40) extending in a second direction opposite to the first direction,
the front end portion includes
a front end cylindrical portion (Fig. 6; bottom 32c; ¶45), and
a sliding portion (Figs. 4 and 6; portion of piston 32a above the bottom 32c) on an opposite side in the first direction with respect to the front end cylindrical portion, and
the sliding portion has a cylindrical shape having an outer diameter greater than an
outer diameter of the front end cylindrical portion (The bottom 32c has a diameter that is less than the diameter of the portion of the piston 32a located above the bottom 32c, said portion being directly connected to the piston rod 32b (Fig. 6; ¶45)).

Per claim 3, Sudo teaches the nozzle receiver according to claim 2, wherein: the discharging opening includes an elastic member (Fig. 6; seal member 35; ¶41) with a cylindrical opening, and the front end cylindrical portion enters an inside of the cylindrical opening in a state in which the open/close member closes the discharging opening.

Per claim 4, Sudo teaches the nozzle receiver according to claim 2, wherein: the supporting portion includes a first supporting portion and a second supporting portion that faces the first supporting portion, a surface of the first supporting portion and a surface of the second supporting portion that face each other being a part of the cylindrical shape, and the sliding portion is slidably supported by the cylindrical shape (A pair of beam members 38 face each other and slidably support the piston member 32 (Figs. 4 and 6)).

Per claim 5, Sudo teaches the nozzle receiver according to claim 4, further comprising: an opening between the first supporting portion and the second supporting portion (An opening is provided between the pair of beam members 38 (Figs. 4 and 6)).

Per claim 6, Sudo teaches the nozzle receiver according to claim 4, wherein: the biasing member is positioned between the first supporting portion and the second supporting portion in a state in which the open/close member closes the discharging opening (The coil spring 34 is located between the pair of beam members 38 (Fig. 4 and 6)).

Per claim 7, Sudo teaches the nozzle receiver according to claim 2, further comprising: an open/close member rear end supporting portion (Fig. 4; ring portion 29; ¶40) at an end of the nozzle receiver which is at an opposite side, relative to the first direction, of the nozzle receiver as the discharge opening, wherein: the open/close member rear end supporting portion includes a hole through which the rod portion passes, an end of the rod portion in a direction opposite to the first direction is bifurcated to form a pair of cantilevers, the cantilevers include a hook (Figs. 4 and 6; stop claw 33; ¶40) to prevent the open/close member from coming off, and the hook is engaged with the hole in a state in which the open/close member closes the discharging opening.

Per claim 8, Sudo teaches the nozzle receiver according to claim 2, wherein: the biasing member is a coil spring, and the rod portion is inserted in an inside of the coil spring (The piston rod 32b is inserted in an inside of the coil spring 34 (Figs. 4 and 6)).

Per claim 9, Sudo teaches the nozzle receiver according to claim 2, further comprising: an annular seal (Fig. 6; seal member 35; ¶41) at a position facing an end opening of the container body of the toner container.

Per claim 14, Sudo teaches the nozzle receiver for use with and to be fixed to a container body of a toner container (Fig. 5; toner container 20; ¶38), the nozzle receiver comprising:
a discharge opening (Fig. 4; opening defined by the portion 31b of support member 31; ¶41);
a shutter (Figs. 4 and 6; piston member 32; ¶41) to open and close the discharging opening by moving in a longitudinal direction of the shutter;
a fixing structure (Figs. 4-5; combination of mouth member 23 and support member 31; ¶39-40) including an engaging structure (Figs. 4-5; mouth member 23; ¶39), the discharging opening (Fig. 4; opening defined by the portion 31b of support member 31; ¶41), and a supporting structure (Figs. 4-5; combination of beam members 28 and ring portion 29; ¶40) that supports the shutter such that the shutter is slidable (Figs. 5-7) with respect to the discharging opening in the longitudinal direction; and
a spring (Fig. 4; coil spring 34; ¶41) that is held by the shutter and the fixing structure and biases the shutter in a direction in which the discharging opening is closed in the longitudinal direction,
the shutter includes
a front end structure (Fig. 4; piston 32a; ¶40) at an end in a first direction in which the discharging opening is closed, and
a rod structure (Fig. 4; piston rod 32b; ¶40) extending in a second direction opposite to the first direction, 
the front end structure includes
a front end cylindrical structure (Fig. 6; bottom 32c; ¶45), and
a sliding structure (Figs. 4 and 6; portion of piston 32a above the bottom 32c) on an opposite side in the first direction with respect to the front end cylindrical structure, and
the sliding structure has a cylindrical shape having an outer diameter greater than an
outer diameter of the front end cylindrical structure (The bottom 32c has a diameter that is less than the diameter of the portion of the piston 32a located above the bottom 32c, said portion being directly connected to the piston rod 32b (Fig. 6; ¶45)).

Per claim 15, Sudo teaches the nozzle receiver according to claim 14, wherein:
the discharging opening includes a seal (Fig. 6; seal member 35; ¶41) with a cylindrical opening, and the front end cylindrical structure enters an inside of the cylindrical opening in a state in which the shutter closes the discharging opening.

Per claim 16, Sudo teaches the nozzle receiver according to claim 14, wherein: the supporting structure includes a first supporting structure and a second supporting structure that faces the first supporting structure, a surface of the first supporting structure and a surface of the second supporting structure that face each other being a part of the cylindrical shape, and the sliding structure is slidably supported by the cylindrical shape (A pair of beam members 38 face each other and slidably support the piston member 32 (Figs. 4 and 6)).

Per claim 17, Sudo teaches the nozzle receiver according to claim 16, further comprising: an opening between the first supporting structure and the second supporting structure (An opening is provided between the pair of beam members 38 (Figs. 4 and 6)).

Per claim 18, Sudo teaches the nozzle receiver according to claim 16, wherein:
the spring is positioned between the first supporting structure and the second supporting structure in a state in which the shutter closes the discharging opening (The coil spring 34 is located between the pair of beam members 38 (Fig. 4 and 6)).

Per claim 19, Sudo teaches the nozzle receiver according to claim 14, further comprising: a shutter rear end supporting structure (Fig. 4; ring portion 29; ¶40) at an end of the nozzle receiver which is at an opposite side, relative to the first direction, of the nozzle receiver as the discharge opening, wherein: the shutter rear end supporting structure includes a hole through which the rod structure passes, an end of the rod structure in a direction opposite to the first direction is bifurcated to form a pair of cantilevers, the cantilevers include a hook  (Figs. 4 and 6; stop claw 33; ¶40) to prevent the shutter from coming off, and the hook is engaged with the hole in a state in which the shutter closes the discharging opening.

Per claim 20, Sudo teaches the nozzle receiver according to claim 14, wherein: the spring is a coil spring, and the rod structure is inserted in an inside of the coil spring (The piston rod 32b is inserted in an inside of the coil spring 34 (Figs. 4 and 6)).

Per claim 21, Sudo teaches the nozzle receiver according to claim 14, further comprising: an annular seal (Fig. 6; seal member 35; ¶41) at a position facing an end opening of the container body of the toner container.


Claim Objections
6.	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 10, the prior art of record is silent on the nozzle receiver according to claim 2, wherein: the supporting portion is with a scooping rib.  Claims 11 and 12 are consequently objected to due to their dependence on claim 10.
Per claim 13, the prior art of record is silent on the nozzle receiver according to claim 2, further comprising: a container driving gear attached to the nozzle receiver.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852